DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 5 (fig.5) in the reply filed on 2/26/2021 is acknowledged.  The traversal is on the grounds that claims 15, 27 and 28 are allowable.  This is not found persuasive.  The claims are not allowable as is detailed in the rejections elsewhere below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 2/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-23 and 26-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 states “the input idler gears being operably couplable to the torque input shaft via actuation of the shift elements associated with the input idler gears” (lines 19-21 of claim 15) and “the double gear either meshing with an input idler gear and an input fixed gear or meshing with two output idler gears” (lines 30-31 of claim 15).  These limitations are contrary to the disclosure and thus unclear.1  Note for example that elected figure 5 clearly shows input idler gear (119) NOT being operably couplable to the torque input shaft (25) via actuation of the shift element (121) which is NOT associated with the input idler gear (119), i.e., gear (119) has no clutching structure for engagement by shift element (121) and vice versa.  The examiner suggests overcoming this rejection by amending lines 30-31 to state --the double gear (64, 65) either meshing with an additional input idler gear (119) and one of said input fixed gears (115) or meshing with two of said output idler gears--.  Note that the above suggested “additional” phraseology differentiates idler gear (119), which is not “couplable”/“associated” as currently claimed in lines 19-21, from the previously recited idler gears (116, 117 and 118), which are “couplable”/“associated” as currently claimed in lines 19-21.  Further note that the phraseology “of said” phraseology is needed to remedy unclear double inclusions with elements set forth previously.2  Similarly “an idler gear” (line 17 of claim 15) should be replaced with --one of said input idler gears-- and “an input fixed gear” (lines 17-18 of claim 15) should be replaced with  --one of said input fixed gears--.
Claims 16-23 and 26 depend from claim 15 and are thus similarly rejected.  Applicant should ensure that the dependent claims are amended for proper antecedent basis without unclear double inclusions with the corrected claim 15 phraseology.
Independent claim 27 is phrased substantially the same as claim 15 and thus similarly rejected.
Independent claim 28 is phrased differently from claim 15 but contains the same basic clarity issue.  More specifically, the elected figure 5 shift element (121) only acts in one direction to couple idler gear (118) to input shaft (25).  Shift element (121) does NOT act to couple to idler gear (119).  Careful inspection of the figure 5 clearly shows gear (119) to lack any clutching structure capable of engaging shift element (121) and vice versa.  Further note that gear 115 is permanently fixed to shaft 25 such that gear 119 can never be locked to shaft 25 since gears 115 and 119 rotate at different speeds (See the different ratios of 64/115 vs. 65/119 in the arrangement of elements 115, 119, 64, 63, and 65).  Shift element (121) can only act in one direction to engage idler gear (118) NOT idler gear (119).  Although figure 5 shows another input shaft shift element (120) that does act in two directions to engage idler gears (116 and 117) these cannot be the claimed shift element and idler gears since the latter lines of the claim require double gear (64, 65) to engage one of the idler gears, idler gear (119) being the only idler gear so engaged.  The remedy for claim 28 is similar to that suggested elsewhere above for claim 15, albeit using claim 28 element phraseology.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


At the outset, note that the 35 USC 112 clarity rejections elsewhere above identify great uncertainty as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art in the rejections below in the interest of compact prosecution.  However, an exhaustive mapping of the art to every limitation of the claims would require improper speculation and assumption as to claim meaning and scope and thus would not be proper.3  Furthermore, the prior art is not overly complex relative to applicant’s invention and lies in the same general field such that the pertinence of the art to applicant's invention should be apparent without such exhaustive mapping.4 
Claims 15-23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Iwamoto US 5465630 or, in the alternative, under 35 U.S.C. 103 as obvious over Iwamoto US 5465630.
Iwamoto suggests applicant's invention, as best understood, to include: an input shaft (600 and/or 100) having gears (101, 301, 302, 303, 304) and shift elements (e.g., elements of 310), an output shaft (400) having gears (401, 402, 403, 404) and shift elements (e.g., elements of 410, 420), and a double gear (201/202 or 501/502).  Note that either of the assemblies (201/202 or 501/502) meet the limitation “double gear” within the broadest reasonable interpretation of the term since each assembly carries two gears and/or engages with two gears.  Alternatively, if applicant intends to amend the claim to more narrowly require the double gear to be of one-piece homogenous construction note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least double gear (201/202) to be one-piece homogenous for the purpose of reducing parts and thus simplifying manufacture.  Note that Iwamoto expressly discloses elements 201 and 202 to be locked for rotation with shaft 200 at all times (i.e., one-piece construction would not alter the functioning of 201 and 202).  Also note that such one-piece double gear construction was known to be desirable by Iwamoto who expressly describes such elsewhere for the double gear 404/405 of the output shaft.

Claims 15-23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Markl US 2012/0204675 or, in the alternative, under 35 U.S.C. 103 as obvious over Markl US 2012/0204675.
Markl (figure 5) suggests applicant's invention, as best understood, to include: an input shaft (14) having gears (left three gears 24) and shift elements (20, 26), an output shaft (16 and/or 34) having gears (22, 24, 36) and shift elements (elements of 38), and a double gear (right most 24).  The Markl element (right most 24) is a double gear within the broadest reasonable interpretation since it engages with two gear wheels.  If applicant wishes to amend the double gear to comprise two gear wheels connected by a shaft note that such was known to Markl (see double gear wheels 32 in each of the other embodiments of figures 1-4 and 6) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the figure 5 embodiment to that end for the purpose of reducing gear wheel outer area and machining thereof (i.e., by omitting the intermediate portion that does not directly engage other gears). 
As yet another alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify any of the embodiments of figures 1-4 and 6, which each show double gears (32) that mesh with an input shaft gear and an output shaft gear, such that the double gear engages with two output shaft gears as taught by the figure 5 embodiment double gear 24.  Such modification would have been desirable/obvious for the purpose/benefit of producing a more compact transmission (the figure 5 transmission being more compact by having the double gear mesh with gears of a single other shaft rather than meshing with gears of two separate other shafts).

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




    
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        3 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).
        
        4 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified" (emphasis added).  Also see In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.  Chester, 906 F.2d at 1578 (internal citation omitted).  As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”